The purchase here was for cash, without financing by F. H. A., V. A. or other third party. Upon examination of the terms of contract, I am of the opinion that the provisions as to F. H. A., V. A. or mortgagee are inapplicable. Accordingly, the contract was to build the model P-60 examined by the purchaser, with seller's right to substitute substantially equivalent materials, but without any right to unilaterally change the plans and specifications as exemplified by the model. I therefore agree that the completion certificate of F. H. A. is, in this case, irrelevant. *Page 473